Territory of Michigan IN SUPREME COURT

Benjn F. Larned vs William G. Taylor Wolcott Lawrence. & Benjamin Davis

In this case, one of the Defendants, towit William G. Taylor, having notified us as Attorneys, of Benjn F. Larned, that he offered, at appraisal certain real estate, situate in the village of Monroe mentioned & particularly described in Said notice, in Satisfaction of the debt & cost on the Execution, on which he is now confined on the Prison limits of said County by virtue of a Statute of this *644Territory Will take notice, that we shall not accept or receive in behalf of said Larned, the real estate mentioned in his Said notice in Satisfaction of said Jugment at the appraisal of men — The same not being the property of Said Taylor, but which was conveyed by him to one Joseph Laronger, to secure the payment of a certain Sum of money, mentioned in the Deed of mortgage, as will appear of record, which Deed is in full force & effect, & was at the time of his notice aforesaid
Hunt & Larned Attys to
Detroit December 24th 1822 Benjn F. Larned